Citation Nr: 0424837	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  02-21 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of a low back injury.  

2.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty from December 1965 to December 
1967.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 RO decision that denied service 
connection for low back injury residuals and PTSD.  

In April 2004, the veteran testified at a hearing at the RO 
before the undersigned, who has been designated to make the 
final disposition of this proceeding for VA.

The issues of service connection for a low back injury 
residuals and PTSD are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  



REMAND

The veteran seeks service connection for a back disorder and 
PTSD; however, the Board finds that additional evidentiary 
development is necessary.  

A review of the veteran's service medical records reflects 
the veteran's treatment for a back injury in September and 
October 1967.  The veteran has testified that he was struck 
in the back by a sledgehammer and has suffered chronic back 
pain since service.  There is medical evidence of a current 
diagnosis of degenerative changes and osteoporosis of the 
spine that the veteran attributes to this in-service injury.  

Further, the veteran's treating physician has offered a nexus 
opinion that it was possible that the veteran's stated injury 
might have been the initiating event for the osteoporosis he 
later developed.  As such, a medical opinion as to whether 
any current back disability due to any event or incident 
during service is necessary.  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The veteran has claimed service connection for PTSD based on 
his non-combat experiences during his period of active duty.  
In this case, the veteran's service medical records reflect 
his complaint of nervousness at enlistment in October 1965 
and depression at separation in October 1967.  

The veteran testified that he served in Korea from August 
1966 to October 1967 as heavy equipment operator.  He was 
assigned to the 2nd Combat Engineers Battalion, 2nd Infantry 
Division, Bravo Company.  The veteran built fences and guard 
towers and swept and cleared areas for mines near the 
demilitarized zone.  He testified to non-combat stressors 
that included witnessing comrades get injured from landmines.  

The veteran also testified to private treatment for his 
symptoms of depression, anxiety and insomnia.  The Board 
notes that there is some VA medical evidence that suggests 
the veteran underwent a PTSD evaluation, however, the Board 
notes that no such treatment records have been associated 
with the veteran's claims folder.  

Given that the claim turns on a question of fact and that 
there appear to be outstanding VA and private medical records 
that could be relevant to the claim, VA is required to seek 
all relevant treatment records.  38 U.S.C.A. § 5103A (West 
2002).  Further, the RO should take appropriate steps in 
order to verify the veteran's claimed stressors through the 
appropriate agency.  

Additionally, a December 2001 Vet Center record also 
referenced that the veteran received Social Security 
Administration (SSA) disability benefits.  

The record contains a letter dated in January 2001 from the 
veteran's private treating physician who stated that the 
veteran was totally disabled due to a knee and back disorder.  

However, the Board notes that SSA records have not been 
associated with the claims file and that it is unclear on 
what basis SSA disability benefits were awarded.  

As such, the Board notes that SSA medical records, that could 
be relevant to the veteran's claim, have not been associated 
with the veteran's claims folder.  VA's duty to assist a 
veteran includes obtaining SSA records and giving them 
appropriate weight and consideration in determining whether 
to award or deny his service connection claim for a back 
injury.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Masors v. Derwinski, 2 Vet. App. 180 (1992).  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

2.  The RO should take appropriate steps 
in order to obtain a detailed statement 
from the veteran regarding the nature of 
his in-service stressors, to include 
witnessing a Private Robinson suffer an 
foot injury from a land mine explosion in 
July or August 1967.  Then, based on the 
veteran's response, the RO should 
undertake to refer the case to the 
appropriate agency in an attempt to 
verify the claimed in-service stressors 
identified by the veteran.  

3.  The RO should obtain any treatment 
records for the veteran's back condition 
and psychiatric disorder from VA, to 
include treatment at the Vet Center and VA 
Medical Center in Albuquerque for the 
period from December 2001 to the present.  

4.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
a list of any non-VA medical treatment 
for a back condition, and any psychiatric 
disorder, to include PTSD for the period 
from 1998 to the present.  The RO should 
then obtain all outstanding treatment 
records not already associated with the 
veteran's claims file. 

5.  Then, the RO should then make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the appropriate examination(s) 
in order to determine the nature and 
likely etiology of the claimed PTSD.  The 
claims folder should be to the 
examiner(s) for review.  The examination 
report, or an addendum to the report, 
should reflect that such a review was 
made.  All indicated testing should be 
performed.  Based on his/her review of 
the case, the examiner should render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the veteran has a current 
psychiatric disability, to include PTSD, 
that is related to any in-service 
stressors or other disease or injury in 
service.  The examiner should identify 
all stressor events that support the 
diagnosis of PTSD, if any.  The rationale 
for all opinions expressed and 
conclusions reached should be set forth.  

6.  The RO also should take appropriate 
action to request any medical records and 
documents regarding the veteran's award 
of Social Security Administration 
disability benefits in or around 2001.  

7.  The RO make should arrangements for 
the veteran to be afforded a VA 
examination in order to determine the 
nature and likely etiology of any claimed 
back condition.  The claims folder should 
be made available to the examiner(s) for 
review.  The examination report should 
reflect that such a review was made.  All 
indicated testing should be performed.  
The examiner should elicit from the 
veteran and record a complete clinical 
history.  Based on his/her review of the 
case, the examiner should render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the veteran has current back 
disability that was due to the claimed 
injury or other disease or injury in 
service.  The rationale for all opinions 
expressed and conclusions reached should 
be set forth.  

8.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).   

